United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-51427
                          Conference Calendar



DANNY WORLEY,

                                      Petitioner-Appellant,

versus

DENNIS SMITH, Warden, FCI La Tuna,
                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 3:05-CV-258
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Danny Worley, federal prisoner # 18846-051, has filed a

motion in this court to proceed in forma pauperis (IFP) in the

appeal of the dismissal of his 28 U.S.C. § 2241 petition.

Worley’s claim that 18 U.S.C. § 3624(b) required the Bureau of

Prisons to award him 54 days of credit, in advance, for each

year of imprisonment that the district court imposed and that he

has been denied a total of 68.5 days of good-time credit is

foreclosed.     See Moreland v. Federal Bureau of Prisons, 431 F.3d

180, 186 (5th Cir. 2005), cert. denied, 126 S. Ct. 1906 (2006).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51427
                                -2-

Accordingly, Worley’s motion for leave to proceed IFP is denied,

and his appeal is dismissed as frivolous.   See Baugh v. Taylor,

117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.   His

motion for the appointment of counsel is denied as moot.

     IFP DENIED; APPEAL DISMISSED; MOTION FOR APPOINTMENT OF

COUNSEL DENIED.